DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, and 4-16 are pending in the current application.
Claims 1 and 15 are amended in the current application.
Claim 3 is canceled in the current application.
Claim 16 is newly added in the current application.

Response to Arguments
Applicant's remarks and amendments filed March 17, 2021 have been fully considered.
Applicant requests withdrawal of the 35 USC 112(b) rejection set forth in the previous office action.
The 35 USC 112(b) rejection set forth in the previous office action are withdrawn due to the present claim amendments.
Applicant requests to hold the non-statutory obviousness-type double patenting rejection in abeyance until all other rejections have been resolved.
Examiner acknowledges.  Based upon the divergent claim amendments in the present application and co-pending application 16/645734, the non-statutory obviousness-type double patenting rejection is withdrawn.
Applicant argues that the prior art does not recognize protective layer thickness as a result effective variable for effecting yellowness.
Examiner acknowledges.  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Choi discloses a protective layer having preferred thickness of 5-8 µm (Choi, Pgs 3, 10).  Choi’s preferred thickness range is completely encompassed within the claimed range of 4-11 µm, and therefore, completely anticipates the claimed range (see MPEP 2131.03, II).  Furthermore, Choi is combined with the teachings of Fujinaga and Lee in the new grounds of rejection set forth below as necessitated by Applicant’s amendments.  Fujinaga teaches that it is well known and well within the abilities of those skilled in the art to reduce protective layer yellowing by having epoxy-based compound content below 90 parts by weight, to prevent yellowing by including the oxetane-based compound (Fujinaga, [0098]-[0099]), and to improve mechanical strength and adhesion by adding photosensitizers such as benzophenone and benzophenone derivatives (Fujinaga, [0154]).  Moreover, Lee teaches that it is well known and well within the abilities of those skilled in the art to add anti-yellowing agents into polarizing plate protective film curable compositions formed of cationic prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01, I.  Since modified Choi discloses a barrier layer formed of UV-curable composition that is 
Applicant asserts that Table 8 of the specification as originally filed demonstrates the nexus between protective layer thickness and yellowing.
Examiner acknowledges.  However, the provided data is improper to overcome the present grounds of rejection, because the assertion of unexpected and/or superior results cannot be relied upon to overcome the anticipation of a claimed feature (see MPEP 2131.04).  The assertion of unexpected and/or superior results is a secondary consideration that can be relied upon only to overcome a prima facie case of obviousness.  As discussed above and as set forth in the grounds of rejection below, Choi discloses a protective layer having preferred thickness of 5-8 µm (Choi, Pgs 3, 10).  Choi’s preferred thickness range is completely encompassed within the claimed range of 4-11 µm, and therefore, completely anticipates the claimed range (see MPEP 2131.03, II).  Therefore, with regards to the specific claimed feature of protective layer thickness, the prior art of record anticipates the claimed range, and secondary considerations regarding this feature cannot be properly relied upon to establish non-obviousness over this anticipated claim limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 2, and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 10-2016-0037811 A, herein English machine translation utilized for all citations), in view of Fujinaga et al. (KR 10-2015-0143866 A, herein English machine translation utilized for all citations), and in view of Lee et al. (WO 2016/018103 A1, herein US 2017/0210915 A1 utilized as English language equivalent).
Regarding Claims 1, 2, 4, 6-11, and 16, Choi teaches a polarizing plate 100 comprising a polarizer 10 and a barrier layer 20 (i.e. protective layer) disposed on at least one surface of the polarizer; where the barrier layer comprises a UV-curable (photo-curable) composition that includes an epoxy-based compound from 40-80 parts by weight, an oxetane-based compound from 10-50 parts by weight, and a cationic initiator for ultraviolet curing (such as iodonium salts, i.e. a photoinitiator as indicated by the specification as originally filed, Pgs 34-35, 52) from 1-10 parts by weight all relative to 100 weight parts of total composition (as required by claim 16) (Choi, Pgs 2-3, 5-10, Fig 5).  Choi’s initiator content range substantially overlaps with the claimed range (claim 16) of 0.01-5 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Choi’s epoxy and oxetane content ranges yield a ratio range of epoxy:oxetane of 8:1 to 1:1.25 (8:1 to 4:5); this range is completely encompassed within the claim 11 range of 9:1 to 1:9, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II).  Choi further teaches the epoxy-based compound preferably includes alicyclic epoxy compounds (as required 

    PNG
    media_image1.png
    553
    570
    media_image1.png
    Greyscale

Choi – Figure 5
Choi teaches the barrier layer exhibits excellent durability and excellent workability (Choi, Pg 10) and also can prevent crack generation caused by contraction and expansion of the polarizer (Choi, Pg 12); but remains silent regarding the polarizing plate having a change in yellowness of 1 or less as calculated by Equation 2 (as required by claim 1), remains silent regarding the protective layer (barrier layer) having yellowness of 1 or less (as required by claim 2), remains silent regarding the protective layer (barrier layer) having a thermal expansion coefficient of 100 ppm/K or less at 80oC (as required by claim 4), remains silent regarding a storage modulus of 1500 MPa or oC (as required by claim 6) and a storage modulus of 1700 MPa or greater at 25oC (as required by claim 7), remains silent regarding a contractile force of 3-10 N  (as required by claim 8) that also satisfies Equation A (as required by claim 9), and remains silent regarding the UV-curable (photo-curable) composition comprising a photosensitizer (as required by claim 16).
Fujinaga, however, teaches a polarizing plate comprising a polarizer and a protective layer disposed on one or both surfaces of the polarizer; where the protective layer comprises a curable composition that includes an epoxy-based compound and an oxetane-based compound (Fujinaga, [0001], [0007]-[0008], [0017], [0026], [0038]-[0039]).  Fujinaga teaches polarizing plate and protective layer can reduce yellowing by having epoxy-based compound content below 90 parts by weight, and can prevent yellowing by including the oxetane-based compound (Fujinaga, [0098]-[0099]).  Fujinaga also teaches the protective layer curable composition can comprise a photosensitizer to improve mechanical strength and improve adhesion between the protective layer and the polarizer, where such photosensitizers include benzophenone and benzophenone derivatives (Fujinaga, [0154]).  Fujinaga further teaches the protective layer has elastic modulus above 3,300 MPa at about 23oC to suppress shrinkage under high temperature and high humidity conditions, has elastic (tensile) modulus below 10,000 MPa at about 23oC to retain adhesion to a polarizer without peeling, and has storage modulus of 1,500 to 5,500 MPa at 80oC to also suppress shrinkage under high temperature conditions (Fujinaga, [0023], [0040]-[0043]).  Fujinaga’s modulus ranges are encompassed within the claimed ranges (storage modulus of 1,500 MPa or greater at 80oC as required for clam 6; tensile modulus of oC as required by claim 7), and are measured at substantially similar temperatures; therefore, Fujinaga’s ranges satisfy the claimed ranges (see MPEP 2131.03, II).  In view of the foregoing, one of ordinary skill in the art would have considered it obvious to control, measure, test, and optimize the composition and modulus properties to achieve protective layers that suppress shrinkage, retain adhesion, and exhibit a thermal expansion coefficient that renders obvious the claimed range of 100 ppm/K or less at 80oC (see MPEP 2144.05, II & MPEP 2143).  Furthermore, Fujinaga teaches a polarizing plate having the aforementioned protective layer that exhibits reduced shrinkage, maintained adhesion, and excellent dimensional stability after drying in an oven at 85oC for 120 hours (Fujinaga, [0147], [0161], [0282]-[0285]).  Although not measured at the same conditions and evaluated in the same manner as set forth in claims 8 and 9, one of ordinary skill in the art would have considered it obvious to control, measure, test, and optimize the polarizing plate composition, layer adhesion structure, and properties of a polarizing plate to achieve suppressed shrinkage, maintained adhesion, excellent dimensional stability; therefore, the teachings of Fujinaga are considered to establish a prima facie case of obviousness over the contractile force of claim 8 and inequality of Equation A of claim 9 (see MPEP 2144.05, II & MPEP 2143).
Since Choi and Fujinaga both disclose polarizing plates comprising protective/barrier layers comprising epoxy-based and oxetane-based compounds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Fujinaga’s photosensitizer (as required by claim 16) into Choi’s barrier layer UV-curable composition to yield a protective barrier layer 
Modified Choi teaches the polarizing plate and protective layer can reduce yellowing by having epoxy-based compound content below 90 parts by weight, can prevent yellowing by including the oxetane-based compound (Fujinaga, [0098]-[0099]), and can include a photosensitizer to improve mechanical strength and improve adhesion between the protective layer and the polarizer, where such photosensitizers include benzophenone and benzophenone derivatives (Fujinaga, [0154]); but modified Choi remains silent regarding anti-yellowing agents.
Lee, however, teaches a polarizing plate protective film formed of a curable composition comprising cationic monomers that include epoxy-based and oxetane-
Since modified Choi and Lee both disclose polarizing plates comprising epoxy-based compounds, oxetane-based compounds, and benzophenone-based compounds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specifically selected modified Choi’s benzophenone photosensitizers among the finite list of viable photosensitizers (Fujinaga, [0154]) to yield a protective barrier layer that exhibits reduced yellowing as taught by Lee (Lee, [0062]-[0064], see MPEP 2143), and that also exhibits improved mechanical strength and improved adhesion with a polarizer as taught by Fujinaga (Fujinaga, [0154]).  Furthermore, modified Choi discloses a barrier layer UV-curable composition that does not include acryl-based compounds or acryl groups; modified Choi’s UV-curable composition is substantially similar to the protective layer photocurable composition disclosed within the specification as originally filed (Spec as originally filed, Pgs 20-32).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01, I.  Since modified Choi discloses a barrier layer formed of UV-curable composition that is substantially similar to the protective layer of the present invention, one of ordinary skill in the art would fully expect Choi’s barrier 
Regarding Claim 5, modified Choi further teaches the barrier layer glass transition temperature after curing is greater than 90oC to about 150oC (Choi, Pgs 3, 10).  Choi’s glass transition temperature range is completely encompassed within the claimed range of greater than 90 to 170oC, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II).
Regarding Claim 12, modified Choi teaches the polarizing plate as discussed above.  Modified Choi further teaches the polarizing plate comprises a protective film 30 disposed on the polarizer 10 surface opposite that of the barrier layer 20 that can adhere to the polarizer 10 via an adhesive layer (Choi, Pg 10, Fig 5, Fujinaga, [0001], [0007]-[0008], [0169]-[0172]).  Modified Choi further teaches protective films should have elastic (tensile) modulus of above 3,300 MPa at about 23oC to suppress shrinkage under high temperature and high humidity conditions and below 10,000 MPa at about 23oC to retain adhesion to a polarizer without peeling (Fujinaga, [0023], [0040]-[0043]).  Fujinaga’s modulus range is encompassed within the claimed range (tensile modulus of 1,700 MPa or greater at 25oC), and is measured at a substantially similar temperature; therefore, Fujinaga’s range satisfies the claimed range (see MPEP 2131.03, II).
Regarding Claim 13, modified Choi further teaches the barrier layer is provided on at least one side of the polarizer (Choi, Pgs 1-4, 11-12).  One of ordinary skill in the art would have clearly envisioned operable polarizing plate embodiments comprising the barrier layer disposed on both surfaces of the polarizer in view of Choi’s general teachings, and also to achieve a polarizing plate that exhibits low moisture permeability, 
Regarding Claim 14, modified Choi further teaches an adhesion layer 40 (i.e. gluing layer) disposed on the opposite surface of the barrier layer 20 that is facing the polarizer 10 (Choi, Pgs 3, 11-1, Fig 5).
Regarding Claim 15, modified Choi further teaches an image display device 200 comprising the polarizing plate 100 as discussed above for claim 1 (Choi, Pgs 1-2, 11-12, Fig 5).

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: Matsuoka et al. (US 2004/0218117 A1) that teaches a thin polarizing plate comprising protecting films formed of epoxy-based compounds and oxetane-based compounds.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 
/Eli D. Strah/Primary Examiner, Art Unit 1782